Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 9/23/2020 in which Claims 1-11 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 and 12/17/2021 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0130840 to Park et al (“Park”).
As to Claim 1, Park teaches a display device comprising a display panel (the display device according to an embodiment of the present disclosure may include pixel regions AA1, AA2, and AA3, peripheral regions NA1, NA2, NA3, and NA4, and pixels PXL1, PXL2, and PXL3, see ¶ 0043; Fig. 1), wherein, 5the display panel includes: a display area having arranged therein a plurality of scanning lines (the second pixels PXL2 are located in the second pixel region AA2, and may be connected to second scan lines S21 to S26, see ¶ 0106; The third pixels PXL3 are located in the third pixel region AA3, and may be connected to third scan lines S31 to S36, see ¶ 0118), a plurality of emission control lines extending parallel to the scanning lines (second pixels PXL2 are located in the second pixel region AA2, and may be connected to second scan lines S21 to S26, second emission control lines E21 to E26, see ¶ 0105; The third pixels PXL3 are located in the third pixel region AA3, and may be connected to third scan lines S31 to S36, third emission control lines E31 to E36, see ¶ 0118; Figure 2 illustrates scan lines S21 to S26, S31 to S36 and emission control lines E21 to E26, E31 to E36 parallel to each other), a plurality of data lines crossing the scanning lines and the emission 10control lines (second pixels PXL2 are located in the second pixel region AA2, and may be connected to second scan lines S21 to S26, second emission control lines E21 to E26, and second data lines, see ¶ 0105; The third pixels PXL3 are located in the third pixel region AA3, and may be connected to third scan lines S31 to S36, third emission control lines , and a plurality of pixel circuits provided near respective intersections of the scanning lines and the data lines (The second pixels PXL2 are located in the second pixel region AA2, and may be connected to second scan lines S21 to S26, second emission control lines E21 to E26, and second data lines, see ¶ 0105; The third pixels PXL3 are located in the third pixel region AA3, and may be connected to third scan lines S31 to S36, third emission control lines E31 to E36, and third data lines, see ¶ 0118; Fig. 2); 
a frame area provided around the display area and having provided therein a plurality of scan circuits 15configured to output scanning signals to the respective scanning lines (second peripheral region NA2 may exist at the periphery of the second pixel region AA2, and may have a shape surrounding at least a portion of the second pixel region AA2, see ¶ 0056; The second scan driver 220 may be located in the second peripheral region NA2. For example, the second scan driver 220 may be located in the second peripheral region NA2 that exists at one side (e.g., the left side based on FIG. 2) of the second pixel region AA2, see ¶ 0108; The third peripheral region NA3 may exist at the periphery of the third pixel region AA3, and may have a shape surrounding at least a portion of the third pixel region AA3, see ¶ 0058; The third scan driver 230 may be located in the third peripheral region NA3. For example, the third scan driver 230 may be located in the third peripheral region NA3 that exists at one side (e.g., the right side based on FIG. 2) of the third pixel region AA3, see ¶ 0120), and a plurality of emission circuits configured to output emission control signals to the respective emission control lines (second peripheral region NA2 may exist at the periphery of the second pixel region AA2, and may have a shape surrounding at least a portion of the second pixel region AA2, see ¶ 0056; The second emission driver 320 may be located in the second peripheral region NA2. For example, the second emission driver 320 may be located in the second peripheral region NA2 that exists at one side (e.g., the left side based on FIG. 2) of the second pixel region AA2, see ¶ 0108; The third peripheral region NA3 may exist at the periphery of the third pixel region AA3, and may have a shape surrounding at least a portion of the third pixel region AA3, see ¶ 0058; Fig. 2; The third emission driver 330 may be located in the third peripheral region NA3. For example, the third emission driver 330 may be located at one side (e.g., the right side based on FIG. 2) of the third pixel region AA3, see ¶ 0123); and 
a cutout portion extending from the frame area 20to some extent into the display area on at least one side (concave part 105 [cutout portion] may have any of various shapes. The concave part 105 may have a shape such as a polygonal shape and a circular shape. In addition, at least a portion of the concave part 105 may have a curved shape, see ¶ 0083; at least portions of the second pixel region AA2 and the third pixel region AA3 have a curved shape, see ¶ 0086; the fourth peripheral region NA4 may have a shape corresponding to the concave part 105, see ¶ 0091. Figure 1 illustrates the concave part extending from the fourth peripheral region to the display areas, second pixel region and third pixel region), the frame area includes at least one curvature portion (the first auxiliary plate 102 and the second auxiliary plate 103 may have a shape such as , a first side portion parallel to the data lines (Figures 2 and 3 illustrate a first side portion in first pixel region AA1 parallel to the data lines), and a second side portion parallel to the scanning lines (the width W2 of the second pixel region AA2 may be equal to or different from the width W3 of the third pixel region AA3, see ¶ 0052; Figure 2 illustrates second side portions measured as W2 and W3 in the second and third pixel regions, AA2, AA3), the at least one curvature portion being a curved portion 25positioned between the first side portion and the second side portion (a concave part 105 may exist between the first auxiliary plate 102 and the second auxiliary plate 103, see ¶ 0071; the first auxiliary plate 102 and the second auxiliary plate 103 may have a shape such as a polygonal shape and a circular shape. In addition, at least portions of the first auxiliary plate 102 and the second auxiliary plate 103 may have a curved shape, see ¶ 0082; Figure 1 illustrates length L2, L3 measure the curved portion of auxiliary plates 102, 103), and
the emission control lines are connected at an outer edge of the display area to lines extending from the emission circuits that are disposed either in the second 30side portion or in a lateral section provided in the cutout43Attorney Docket No.: US82555 portion so as to pass through the lateral section (second emission driver 320 may supply a second emission control signal to the second pixels PXL2 through the second emission control lines E21 to E26... second emission driver 320 may be located in the second peripheral region NA2, see ¶ 0110-0111; third emission driver 330  third emission driver 330 may be located in the third peripheral region NA3, e.g. outer edge of the display area...the third emission driver 330 may be located at one side (e.g., the right side based on FIG. 2) of the third pixel region AA3, see ¶ 0123; the width W2 of the second pixel region AA2 may be equal to or different from the width W3 of the third pixel region AA3, see ¶ 0052; second pixels PXL2 are located in the second pixel region AA2, and may be connected to...second emission control lines E21 to E26, see ¶ 0105; third pixels PXL3 are located in the third pixel region AA3, and may be connected to...third emission control lines E31 to E36, see ¶ 0118; Figure 2 illustrates second side portions measured as W2 and W3 in the second and third pixel regions, AA2, AA3 and second and third emission drivers 320, 330 disposed in the peripheral regions NA2, NA3 have emission control lines extending into the second side portions of second and third pixel regions AA2, AA3).  
As to Claim 2, Park depending from Claim 1, Park teaches wherein, 5the scan circuits and the emission circuits are arranged in the first side portion (first scan driver 210 and the first emission driver 310 are disposed at the left side of the first pixel region AA1...the first scan driver 210 and the first emission driver 310 may be disposed at the right side of the first pixel region AA1 or be disposed at the left and right sides of the first pixel region AA1, see ¶ 0104), and the scan circuits are also arranged in the curvature portion (The first auxiliary plate 102 and the second auxiliary plate 103 may be formed in various shapes in which the .  
As to Claim 9, Park depending from Claim 1, Park teaches wherein the display panel further includes a terminal portion for connecting an external signal line to a line provided in the display panel (a data driver 400 may supply a data signal to the pixels PXL1, PXL2, and PXL3 through the data lines, see ¶ 0132; data driver [terminal portion] may be directly mounted on the substrate 100, or may be connected to the substrate 100 through a separate component (e.g., a flexible printed circuit board), see ¶ 0135; Fig. 2), the terminal portion being provided on a side 25opposite to the cutout portion with respect to the display area (data driver 400 may be located in the first peripheral region NA1 that exists at a lower side of the first pixel region AA1, see ¶ 0133; Figure 2 illustrates data driver 400 disposed opposite to the cutout portion, e.g. NA4).  
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0130840 to Park et al (“Park”) in view of U.S. Patent 10,978,003 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2017/0337878 to Kim et al (“Kim 2”) and in further view of U.S. Patent 10,636,859 to Park et al (“Park 2”).  
As to Claim 3, Park depending from Claim 1, Park does not expressly disclose wherein, the emission control lines are connected at an outer edge of the curvature portion to lines extending from the emission circuits in the second side portion that are 15arranged near the curvature portion; the emission control lines are connected at an outer edge of the lateral section to lines extending from the emission circuits in the second side portion that are arranged near the lateral section.
Kim teaches emission circuits in the second side portion that are 15arranged near the curvature portion; emission circuits in the second side portion that are arranged near the lateral section (sixth sub emission driver 332 may be at one side of the third pixel area AA2 (e.g., right side in FIG. 13), the fifth sub emission driver 321 may be at an opposing side of the third pixel area AA3 (e.g., left side in FIG. 13), see Col. 28, lines 58-62; Fig. 14. Examiner construes that the fifth and sixth emission driver may be positioned on the top portions, e.g. side of pixel areas AA2, AA3, of the second and third pixel areas and would constitute being placed on the claimed second side portions arranged near the curvature and lateral sections, e.g. periphery of the cutout, shown in Figure 1A).

Park and Kim do not expressly disclose wherein, the emission control lines are connected at an outer edge of the curvature portion to lines extending from the emission circuits; the emission control lines are connected at an outer edge of the lateral section to lines extending from the emission circuits.
Kim 2 teaches 10wherein, the emission control lines are connected at an outer edge of the curvature portion to lines extending from the emission circuits (Figure 11 illustrates emission control lines connected to emission drivers EST(1) 3002 on the outer edge of the curvature portion).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Kim with Kim 2 to teach the emission control lines are connected at an outer edge of the curvature portion to lines extending from the emission circuits. The suggestion/motivation would have been in order to accommodate a different number of pixels on a horizontal line and curved line (see ¶ 0158).
Park, Kim and Kim 2 do not expressly disclose the emission control lines are connected at an outer edge of the lateral section to lines extending from the emission circuits.
the emission control lines are connected at an outer edge of the lateral section to lines extending from the emission circuits (Figure 16 illustrates dummy pixels DPXL located in the second peripheral region PPA2, e.g. lateral section, peripheral area of the cutout, having dummy emission control lines DEL1 routed; a plurality of first dummy emission control lines DEL1 connected to the second emission control lines E21 and E22 of the second sub-region SA2 may be provided in the second peripheral region PPA2, see Col. 32, lines 60-64).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Kim and Kim 2 with Park 2 to teach the emission control lines are connected at an outer edge of the lateral section to lines extending from the emission circuits. The suggestion/motivation would have been in order to provide emission control lines in the second peripheral region (see Col. 32, lines 60-64).
In addition, Kim 2 teaches emission control lines arranged along an outer edge of a curvature portion and Park 2 teaches emission control lines arranged  in a lateral section but fail to disclose that these lines are routed to emission circuits located in a second side portion arranged near the curvature and lateral sections of the display. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to place emission drivers in the upper portions of opposing pixel areas on either side of a cutout as disclosed in Kim, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japske, 86 USPQ 70.

Kim teaches wherein, some of the emission circuits are arranged in the second side portion (sixth sub emission driver 332 may be at one side of the third pixel area AA2 (e.g., right side in FIG. 13), the fifth sub emission driver 321 may be at an opposing side of the third pixel area AA3 (e.g., left side in FIG. 13), see Col. 28, lines 58-62; Fig. 14. Examiner construes that the fifth and sixth emission driver may be positioned on the top portions, e.g. side of pixel areas AA2, AA3, of the second and third pixel areas and would constitute being placed on the claimed second side portions arranged near the curvature and lateral sections, e.g. periphery of the cutout, shown in Figure 1A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Kim to teach wherein, some of the emission circuits are arranged in the second side portion. The suggestion/motivation would have been in order to reduce dead space at an upper corner of the display device (see Col. 27, lines 26-27).

Kim 2 teaches 10the emission circuits in the second side portion have lines extending into the curvature portion and connected to the emission control lines at an outer edge of the 5curvature portion (Figure 11 illustrates emission control lines connected to emission drivers EST(1) 3002 on the outer edge of the curvature portion).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Kim with Kim 2 to teach the emission circuits in the second side portion have lines extending into the curvature portion and connected to the emission control lines at an outer edge of the 5curvature portion. The suggestion/motivation would have been in order to accommodate a different number of pixels on a horizontal line and curved line (see ¶ 0158).
Park, Kim and Kim 2 do not expressly disclose the rest of the emission circuits are arranged in 44Attorney Docket No.: US82555 the lateral section, and the rest of the emission circuits have lines extending into the lateral section and connected to the emission control lines at an outer edge of the lateral section30.
Park 2 teaches the rest of the emission circuits are arranged in 44Attorney Docket No.: US82555 the lateral section, and the rest of the emission circuits have lines extending into the lateral section and connected to the emission control lines at an outer edge of the lateral section30 (Figure 16 illustrates dummy pixels DPXL located in the second .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Kim and Kim 2 with Park 2 to teach the rest of the emission circuits are arranged in 44Attorney Docket No.: US82555 the lateral section, and the rest of the emission circuits have lines extending into the lateral section and connected to the emission control lines at an outer edge of the lateral section30. The suggestion/motivation would have been in order to provide emission control lines in the second peripheral region (see Col. 32, lines 60-64).
In addition, Kim 2 teaches emission control lines arranged along an outer edge of a curvature portion and Park 2 teaches emission control lines arranged  in a lateral section but fail to disclose that these lines are routed to emission circuits located in a second side portion arranged near the curvature and lateral sections of the display. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to place emission drivers in the upper portions of opposing pixel areas on either side of a cutout as disclosed in Kim, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japske, 86 USPQ 70.
4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0130840 to Park et al (“Park”) in view of U.S. Patent 10,978,003 to Kim et al (“Kim”) in further view of U.S. Patent 10,636,859 to Park et al (“Park 2”).  
As to Claim 4, Park depending from Claim 1, Park does not expressly disclose wherein the emission control lines are connected at an outer edge of the lateral section to all lines extending from the emission circuits arranged in the second side portion. 
Kim teaches wherein the emission circuits are arranged in the second side portion (sixth sub emission driver 332 may be at one side of the third pixel area AA2 (e.g., right side in FIG. 13), the fifth sub emission driver 321 may be at an opposing side of the third pixel area AA3 (e.g., left side in FIG. 13), see Col. 28, lines 58-62; Fig. 14. Examiner construes that the fifth and sixth emission driver may be positioned on the top portions, e.g. side of pixel areas AA2, AA3, of the second and third pixel areas and would constitute being placed on the claimed second side portions arranged near the curvature and lateral sections, e.g. periphery of the cutout, shown in Figure 1A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Kim to teach wherein the emission circuits are arranged in the second side portion. The suggestion/motivation would have been in order to reduce dead space at an upper corner of the display device (see Col. 27, lines 26-27).

Park 2 teaches wherein the emission control lines are connected at an outer edge of the lateral section to all lines extending from the emission circuits30 (Figure 16 illustrates dummy pixels DPXL located in the second peripheral region PPA2, e.g. lateral section, peripheral area of the cutout, having dummy emission control lines DEL1 routed; a plurality of first dummy emission control lines DEL1 connected to the second emission control lines E21 and E22 of the second sub-region SA2 may be provided in the second peripheral region PPA2, see Col. 32, lines 60-64; second emission driver EDV2 may be disposed in the second peripheral region PPA2, and the third emission driver EDV3 may be disposed in the third peripheral region PPA3, see Col. 11, lines 40-43).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Kim with Park 2 to teach wherein the emission control lines are connected at an outer edge of the lateral section to all lines extending from the emission circuits. The suggestion/motivation would have been in order to provide emission control lines in the second peripheral region (see Col. 32, lines 60-64).
In addition, Park 2 teaches emission control lines arranged  in a lateral section but fail to disclose that these lines are routed to emission circuits located in a second side portion arranged near the curvature and lateral sections of the display. It would have been obvious to one having ordinary skill in the art before .
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0130840 to Park et al (“Park”) in view of U.S. Patent 10,636,859 to Park et al (“Park 2”).  
As to Claim 6, Park depending from Claim 1, Park does not expressly disclose wherein the emission circuits arranged in the lateral section have lines extending into the lateral section and connected to the emission control lines in the lateral section.  
Park 2 teaches wherein the emission circuits arranged in the lateral section have lines extending into the lateral section and connected to the emission control lines in the lateral section (Figure 16 illustrates dummy pixels DPXL located in the second peripheral region PPA2, e.g. lateral section, peripheral area of the cutout, having dummy emission control lines DEL1 routed; a plurality of first dummy emission control lines DEL1 connected to the second emission control lines E21 and E22 of the second sub-region SA2 may be provided in the second peripheral region PPA2, see Col. 32, lines 60-64; second emission driver EDV2 may be disposed in the second peripheral region PPA2, and the third emission driver EDV3 may be disposed in the third peripheral region PPA3, see Col. 11, lines 40-43).  
.
13.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0130840 to Park et al (“Park”) in view of U.S. Patent Publication 2017/0301280 to Ka et al (“Ka”).
As to Claim 7, Park depending from Claim 1, Park teaches wherein, the frame area of the display panel further includes a third side portion and another curvature portion 20between the second and third side portions (Figure 1 illustrates the right side of AA1 as the third side portion, peripheral regions NA3 [another curvature portion] between the portion of second auxiliary plate 103 measured as W3 [second side portion]), 
the third side portion being positioned opposite to the first side portion with respect to the display area, the display area includes first and second discrete areas separated by the cutout portion (second pixel region AA2 [first discrete area] and the third pixel region AA3 [second discrete area] may be located at a side of the first pixel region AA1...the second pixel region AA2 and the third pixel region AA3 may be located to be spaced apart from each other, see ¶ 0043; concave part 105 may have a shape such as a polygonal shape and a circular shape, see ¶ 0083; at least portions of the second pixel region AA2 and the third , 
25the first discrete area has a first discrete scanning line formed therein (second pixels PXL2 are located in the second pixel region AA2 [first discrete area], and may be connected to second scan lines S21 to S26, see ¶ 0105), the second discrete area has a second discrete scanning line formed therein (third pixels PXL3 are located in the third pixel region AA3 [second discrete area], and may be connected to third scan lines S31 to S36, third emission control lines E31 to E36, see ¶ 0118), and
Park does not explicitly disclose the first and second discrete scanning lines are 30connected by a connection line formed across peripheral side45Attorney Docket No.: US82555 sections of the cutout portion, and simultaneously receive at respective ends the same scanning signal supplied by the scan circuits arranged in the curvature portion and the other curvature portion.  
Ka teaches Park the first and second discrete scanning lines are 30connected by a connection line formed across peripheral side45Attorney Docket No.: US82555 sections of the cutout portion (The first to third areas A1, A2, A3 may be differentiated into a first sub area corresponding to the removed area [cutout portion] and a second sub area other than the first sub area, see ¶ 0049; the second peripheral area PPA2 and the third peripheral area PPA3 may be connected by an additional peripheral area APA...the additional peripheral area APA may be provided on a side of the first  the additional peripheral area APA may be provided on a side of the first pixel area PXA1 between the second area A2 and the third area A3, see ¶ 0068; additional peripheral area APA, at least one scan line connecting part ES that connects the second scan line S21, S22 of the second area A2 and the third scan line S31, S32 of the third area A3 arranged in the same row may be provided, see ¶ 0237; Figure 11 illustrates connecting part ES routed across peripheral areas PPA, PPA3 connecting pixels PXL2, PX3 in regions PXA2, PXA3 respectively), and simultaneously receive at respective ends the same scanning signal supplied by the scan circuits arranged in the curvature portion and the other curvature portion (additional peripheral area APA, at least one scan line connecting part ES that connects the second scan line S21, S22 of the second area A2 and the third scan line S31, S32 of the third area A3 arranged in the same row may be provided, see ¶ 0237; each of the first to third areas A1, A2, A3 may be provided in various shapes, e.g....includes a side made of a curve, a semi-circular...that includes a side made of a straight line and a side made of a curve, see ¶ 0048).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Ka to teach first and second discrete scanning lines are 30connected by a connection line formed across peripheral side45Attorney Docket No.: US82555 sections of the cutout portion, and simultaneously receive at respective ends the same scanning signal supplied by the scan circuits arranged in the curvature portion and the other curvature portion.  The 
As to Claim 8, Park and Ka depending from Claim 7, Park teaches wherein, the first discrete area further includes first discrete emission control lines formed therein (second pixels PXL2 are located in the second pixel region AA2, and may be connected to...second emission control lines E21 to E26, see ¶ 0105), 10the second discrete area further includes second discrete emission control lines formed therein (third pixels PXL3 are located in the third pixel region AA3, and may be connected to...third emission control lines E31 to E36, and third data lines, see ¶ 0118; Fig. 2), the first discrete emission control lines are supplied at respective ends with the emission control signals supplied from the emission circuits arranged in the curvature portion, 15and the second discrete emission control lines are supplied at respective ends with the emission control signals supplied from the emission circuits arranged in the other curvature portion (The first auxiliary plate 102 [curvature portion] and the second auxiliary plate 103 [other curvature portion] may be formed in various shapes in which the pixel regions AA2 and AA3 and the peripheral regions NA2 and NA3 can be set, see ¶ 0075; the first auxiliary plate 102 and the second auxiliary plate 103 may have a shape such as a polygonal shape and a circular shape. In addition, at least portions of the first auxiliary plate 102 and the second auxiliary plate 103 may have a curved shape, see ¶ 0082; second emission driver 320 may supply a second emission control signal to the second pixels PXL2 through the second emission control lines E21 to E26, see ¶ 0110; second emission driver 320 may .  
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0130840 to Park et al (“Park”) in view of U.S. Patent Publication 2016/0131929 to Lee et al (“Lee”) in further view of U.S. Patent Publication 2017/0026553 to Lee et al (“Lee 2”).
As to Claim 10, Park depending from Claim 1, Park does not expressly disclose a trench provided in a planarizing film 30in the frame area, the planarizing film being formed for 46Attorney Docket No.: US82555flattening a surface of the display panel including the frame area with the scan circuits formed therein, wherein, the trench is a groove having a depth that extends through the planarizing film from top to bottom and an inner 5surface covered by a moisture-impermeable film, and in the curvature portion of the frame area, where only the scan circuits are arranged, the trench is formed along the scan circuits so as to be located outside with respect to the scan circuits.
Lee teaches a trench provided in a planarizing film (planarization layer has a first trench formed therein on the non-display area, see Abstract)30, the planarizing film being formed for46Attorney Docket No.: US82555 flattening a surface of the display panel including the frame area with the scan circuits formed therein (the transparent conductive layer 108 formed on the bottom 106B of the first trench 106 is also used as a protective layer for the metal layer 107 disposed under the transparent , wherein, the trench is a groove having a depth that extends through the planarizing film from top to bottom (the first trench 106F in the planarization layer 104 is disposed under the sealant 102. The first trench 106F is formed to pass through the planarization layer 104 [trench is a groove having a depth that extends through the planarizing film]. Moreover, a portion of the material for forming the sealant 102 fills the first trench 106F. The first trench 106F and the portion of the sealant 102 filling in the first trench 106F can prevent moisture in the environment of the display panel 100 from passing through the planarization layer 104 and entering the display area 100A, see ¶ 0036; The trench is formed on the non-display area which is at the periphery of the display area of the display panel. The trench is used as the moisture barrier structure of the display panels. The trench can prevent moisture in the environment from passing through the planarization layer on the second substrate and on the non-display area, see ¶ 0042),  
Before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify 
Park and Lee do not explicitly disclose a trench provided 30in the frame area, wherein, the trench is a groove having an inner 5surface covered by a moisture-impermeable film, in the curvature portion of the frame area, where only the scan circuits are arranged, the trench is formed along the scan circuits so as to be located outside with respect to the scan circuits.
Lee 2 teaches a trench provided 30in the frame area (both sealant lines 184 and 186 may be adjacent to two sides of the periphery of the active area and two sides of the periphery of the inactive area, see ¶ 0091), wherein, the trench is a groove having an inner 5surface covered by a moisture-impermeable film, in the curvature portion of the frame area, where only the scan circuits are arranged, the trench is formed along the scan circuits so as to be located outside with respect to the scan circuits (both sealant lines 184 and 186 may be adjacent to two sides of the periphery of the active area and two sides of the periphery of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Lee with Lee 2 to teach a trench provided 30in the frame area, wherein, the trench is a groove having an inner 5surface covered by a moisture-impermeable film, in the curvature portion of the frame area, where only the scan circuits are arranged, the trench is formed along the scan circuits so as to be located outside with respect to the scan circuits. The suggestion/motivation would have been in order to isolate internal components from external contaminants and prevent reliability issues in the display (see Abstract).
15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0130840 to Park et al (“Park”) in view of U.S. Patent Publication 2016/0131929 to Lee et al (“Lee”) in further view of U.S. Patent Publication 2017/0026553 to Lee et al (“Lee 2”) and in further view U.S. Patent 10,978,003 to Kim et al (“Kim”).

Lee teaches a trench provided in a planarizing film (planarization layer has a first trench formed therein on the non-display area, see Abstract)30, the planarizing film being formed for46Attorney Docket No.: US82555 flattening a surface of the display panel including the frame area with the scan circuits formed therein (the transparent conductive layer 108 formed on the bottom 106B of the first trench 106 is also used as a protective layer for the metal layer 107 disposed under the transparent conductive layer 108. The metal layer 107 is formed to be conductive wires on the non-display area 100B [frame area]. The metal layer 107 can be electrically connected to the scan lines, see ¶ 0031; The trench is formed on the non-display area which is at the periphery of the display area of the display panel [curvature portion of the frame area]. The trench is used as the moisture barrier structure of the display panels. The trench can prevent moisture in the environment from passing through the planarization layer on the second substrate and on the non-display area, see ¶ 0042), wherein, the trench is a groove having a depth that extends through the planarizing film from top to bottom (the first trench 106F in the planarization layer 104 is disposed under the sealant 102. The first trench 106F is formed to pass through the planarization layer 104 [trench is a groove having a depth that extends through the planarizing film]. Moreover, a portion of the material for forming the sealant 102 fills the first trench 106F. The first trench 106F and the portion of the sealant 102 filling in the first trench 106F can prevent moisture in the environment of the display panel 100 from passing through the planarization layer 104 and entering the display area 100A, see ¶ 0036; The trench is formed on the non-display area which is at the periphery of the display area of the display panel. The trench is used as the moisture barrier structure of the display panels. The trench can prevent moisture in the environment from passing through the planarization layer on the second substrate and on the non-display area, see ¶ 0042),  
Before the effective filing date of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Lee to teach a trench provided in a planarizing film 30in the frame area, the planarizing film being formed for flattening a surface of the display panel including the frame area with the scan circuits formed therein, wherein, the trench is a groove having a depth that extends through the planarizing film from top to bottom and an inner 5surface covered by a moisture-impermeable film, and in the curvature portion of the frame area, where only the scan circuits are arranged, the trench is formed along the scan circuits so as to be located outside with respect to the scan circuits. The suggestion/motivation would have been in 
Park and Lee do not explicitly disclose a trench provided 30in the frame area, wherein, the trench is a groove having an inner 5surface covered by a moisture-impermeable film, in a side portion or a lateral section of the frame area, where only the emission circuits are arranged, the trench is formed along the emission circuits so as to be located outside with respect to the emission circuits.
Lee 2 teaches a trench provided 30in the frame area (both sealant lines 184 and 186 may be adjacent to two sides of the periphery of the active area and two sides of the periphery of the inactive area, see ¶ 0091), wherein, the trench is a groove having an inner 5surface covered by a moisture-impermeable film, in a side portion or a lateral section of the frame area, where only the emission circuits are arranged, the trench is formed along the emission circuits so as to be located outside with respect to the emission circuits (both sealant lines 184 and 186 may be adjacent to two sides of the periphery of the active area and two sides of the periphery of the inactive area. Sealant line 184 is adjacent to the top and bottom sides of the periphery of the active area and the left and right sides of the periphery of the inactive area. Sealant line 186 is adjacent to the left and right sides of the periphery of the active area and the top and bottom sides of the periphery of the inactive area, see ¶ 0091; Figure 18 illustrates the sealant lines 184 formed in the periphery of the curvature portion of the frame in the top left and right corners where the metal patterns 182 (pixels, scan circuits, etc) is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Lee with Lee 2 to teach a trench provided 30in the frame area, wherein, the trench is a groove having an inner 5surface covered by a moisture-impermeable film, in a side portion or a lateral section of the frame area, where only the emission circuits are arranged, the trench is formed along the emission circuits so as to be located outside with respect to the emission circuits. The suggestion/motivation would have been in order to isolate internal components from external contaminants and prevent reliability issues in the display (see Abstract).
Kim teaches in a side portion or a lateral section of the frame 20area, where only the emission circuits are arranged (sixth sub emission driver 332 may be at one side of the third pixel area AA2 (e.g., right side in FIG. 13), the fifth sub emission driver 321 may be at an opposing side of the third pixel area AA3 (e.g., left side in FIG. 13), see Col. 28, lines 58-62; Fig. 14. Examiner construes that the fifth and sixth emission driver may be positioned on the top portions, e.g. side of pixel areas AA2, AA3, of the second and third pixel areas and would constitute being placed on the claimed second side portions arranged near the curvature and lateral sections, e.g. periphery of the cutout, shown in Figure 1A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park, Lee and Lee 2 with Kim to teach in a side portion or a lateral section of the frame 20area, where only the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694         



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694